PER CURIAM.
Based upon our examination of the record in this case, we conclude that the police had probable cause to believe the firearms in the trunk of appellee’s vehicle were stolen (and thus contraband). The police therefore had probable cause to stop the vehicle and seize the firearms without a warrant, pursuant to United States v. Ross, 456 U.S. 798, 102 S.Ct. 2157, 72 L.Ed.2d 572 (1982). The trial court thus erred in granting appellee’s motion to suppress the firearms and subsequent confessions.
REVERSED.
COBB, C.J., and ORFINGER and CO-WART, JJ., concur.